                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SMARTSKY NETWORKS, LLC,                    )
                                           )
                    Plaintiff,             )
                                           )
             v.                            )
                                           )
WIRELESS   SYSTEMS   SOLUTIONS             )         1:20-cv-834
LLC, DAG WIRELESS LTD, DAG                 )
WIRELESS USA LLC, LASLO GROSS,             )
SUSAN GROSS, and DAVID D.                  )
GROSS,                                     )
                                           )
                    Defendants.            )

                          MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     This case arises from the fraught business relationship of

Plaintiff     SmartSky      Networks,    LLC     (“SmartSky”)      and    Defendant

Wireless    Systems       Solutions,    LLC    (“Wireless”).        Although   the

parties bring multiple claims against one another and several

motions    remain    pending,     recent       developments   in    the    parties’

concurrent arbitration proceedings have narrowed the issues before

the court.    On December 22, 2020, a panel of arbitrators with the

American Arbitration Association (“AAA”) determined, based upon

the arbitration provision within the parties’ operative agreement,

that all disputes between SmartSky and Wireless relating to their

performance       under    that   agreement       must   be   resolved      through

arbitration, with the exception of requests for interim relief.

(Doc. 145-1.)       In light of this decision, the parties agreed to




   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 1 of 22
consolidate all claims between them and submit their dispute to

the arbitral panel for resolution, with the exception of SmartSky’s

motions for preliminary injunction. 1      (Doc. 145 at 8; Doc. 146 at

1–2; Doc. 147 at 2 n.1; see also Doc. 145-3.)

     Before the court are the motions of SmartSky for preliminary

injunctive relief (Docs. 2, 67); the motion of Defendants Wireless,

Laslo Gross (“L. Gross”), and Susan Gross (“S. Gross”) to stay

these proceedings pending arbitration (Doc. 144); and the motion

of Defendant DAG Wireless USA, LLC (“DAG USA”) to dismiss these

proceedings in light of the ongoing arbitration proceedings (Docs.

78, 109). 2   Also before the court are multiple motions to seal

various submissions (Docs. 3, 21, 37, 48, 70, 92, 126) and motions

to redact certain transcripts (Docs. 139, 140).          For the reasons

set forth below, the motion to stay will be granted, the motion to

dismiss will be denied, and SmartSky’s motions for preliminary



1
  Although SmartSky has indicated that it is “willing to agree to
arbitrate all of its damages claims, including its claims against DAG
USA and DAG Israel, if its Motion for Preliminary Injunction is
determined by this Court,” (Doc. 134 at 6 (emphasis added)), its later
communication with the arbitral panel shows that it has agreed to submit
all damages claims to arbitration without condition (see Doc. 145-3).
(See also Doc. 147 at 2 n.1 (“SmartSky agrees with [Wireless] that the
only matter before the Court is whether it should stay the pending
motions for preliminary injunction . . . as the Parties have agreed to
arbitrate all other claims and counterclaims for damages.”) SmartSky
still requests, however, that the court decide its motions for
preliminary injunction. (See Doc. 147.)
2
  DAG USA also moved to compel arbitration. (Docs. 78, 109.) In light
of the parties’ subsequent agreement to voluntarily submit their dispute
to arbitration, with the exception of SmartSky’s motions for preliminary
injunction (Doc. 147-3), DAG USA’s motion to compel arbitration is moot.

                                    2



    Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 2 of 22
injunction will be denied without prejudice.             Additionally, the

court will grant in part SmartSky’s motion to seal the complaint

and memorandum in support of the motion for preliminary injunction

(Doc. 3) and grant its motions to redact certain transcripts.               The

motions to seal will otherwise be denied.

I.     BACKGROUND

       The facts, as relevant to the issue before the court, show

the following:

       SmartSky is a Delaware limited liability company involved in

the    development    of   an   air-to-ground    wireless    communications

network.     (Doc. 5 ¶¶ 9, 23.)    Wireless is a North Carolina limited

liability company managed by L. Gross and S. Gross that is focused

on developing cellular capabilities and producing components for

use in wireless transmissions.        (Id. ¶¶ 10, 30–31; Doc. 145 at 1–

2.)    Through several agreements entered into between December 2017

and April 2019, Wireless agreed to develop and build proprietary

components for use in SmartSky’s wireless communications network.

(Doc. 5 ¶¶ 34–38, 44; Doc. 104 at 3.)

       During that same period, L. Gross and S. Gross, along with

Defendant David Gross (“D. Gross”), established Defendant DAG

Wireless Ltd. (“DAG Israel”).         (Doc. 5 ¶ 36.)     D. Gross, who was

an executive with Wireless, served as the head of DAG Israel.

(Id.)    Later, in June 2019, all three Gross Defendants established

DAG USA as a North Carolina limited liability company, with DAG

                                      3



      Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 3 of 22
Israel serving as its managing member and D. Gross serving as its

registered agent.     (Id. ¶ 48.)

     In April 2019, SmartSky and Wireless executed a Teaming

Agreement    that    outlined   each     party’s         respective     rights      and

responsibilities      in    relation         to    Wireless’s        production     of

components for SmartSky.            (Doc. 5-1.)           The Teaming Agreement

provided that “disputes relating to or arising under this agreement

shall be submitted to binding arbitration” for resolution.                         (Id.

at 13, ¶ 14.05.)     The Teaming Agreement also permitted each party

to pursue equitable relief but did not specify whether such relief

must be sought through arbitration or the courts.                      (Id. at 20,

¶ 20.7.)

     Sometime    after     execution     of       the    Teaming    Agreement,      the

relationship between the parties soured.                   On September 3, 2020,

following an unsuccessful mediation, Wireless brought an action

against SmartSky in North Carolina Superior Court for breach of

contract.    (Doc. 22-1.)    On September 10, 2020, SmartSky filed the

present action against Defendants, alleging, among other claims,

misappropriation      of   trade    secrets        and    multiple     breaches     of

contract.     (Docs. 1, 5.)        Then, on September 14, 2020, SmartSky

filed a demand for arbitration with the AAA against Wireless,

bringing three claims for breach of contract.                      (Doc. 22-2.)      At

this point in time, the parties disagreed as to whether all of the

claims     between   SmartSky      and   Wireless         were     required   to    be

                                         4



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 4 of 22
arbitrated, or whether only certain breaches of contract were

subject to arbitration.       (See Doc. 36 at 24-25; Doc. 79 at 7-11;

Doc. 104 at 15-18.)

     Senior District Judge N. Carlton Tilley, Jr., held a hearing

on SmartSky’s motions for preliminary injunction on December 7,

2020.   (Doc. 121.)    At the close of the first day of testimony,

Judge Tilley discovered a conflict of interest and recused himself

from further consideration of the case.           (Id. at 150.)          The

preliminary injunction hearing was suspended, and the case was

reassigned.     (Doc. 119.)    Shortly following the reassignment of

the case, and while multiple motions were pending before the court,

on December 22, 2020, the arbitral panel issued a procedural order

that concluded that all claims between SmartSky and Wireless were

subject to mandatory arbitration under the Teaming Agreement, with

the exception of interim relief which could be decided either by

the court or the panel.    (Doc. 145-1.)    In light of this decision,

the parties agreed to consolidate all pending claims between them

in the arbitration, except SmartSky’s motions for preliminary

injunction.   (Doc. 145 at 8; Doc. 146 at 1–2; Doc. 147 at 2 n.1;

see also Doc. 145-3.)     DAG Israel, DAG USA, L. Gross, S. Gross,

and D. Gross were subsequently added as parties to the arbitration.

(Doc. 145-3.)     The arbitral panel is scheduled to hear the case

starting on May 10, 2021.      (Doc. 146 at 3.)

     Defendants Wireless, L. Gross, and S. Gross have moved to

                                    5



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 5 of 22
stay proceedings pending arbitration.             (Doc. 144.)       SmartSky

partially opposes the motion and, while agreeing that all other

proceedings should be stayed, requests that the court hear and

decide its motions for preliminary injunction.              (Doc. 147; see

also Docs. 2, 67.)        Meanwhile, Defendant DAG USA has moved for

dismissal of the action in light of the pending arbitration 3 (Docs.

78, 109), which SmartSky opposes (Docs. 104, 134).              The parties

have also filed multiple motions to seal and redact transcripts.

(Docs. 3, 21, 37, 48, 70, 92, 126, 139, 140.)          The motions are now

fully briefed and ready for resolution.           (See Docs. 24, 41, 79,

80, 141, 145, 146, 148.)

II.    ANALYSIS

       A.    Preliminary Injunction

       As discussed above, the parties agree that all issues in this

case are subject to arbitration and that this court, under the

Teaming Agreement, may hear and decide motions for interim relief,

or may defer that question to the arbitration panel.           (Doc. 145 at

8; Doc. 146 at 1–2; Doc. 147 at 2 n.1; see also Doc. 147-3.)                In

the present action, SmartSky seeks two preliminary injunctions.

First, it asks that the court issue a preliminary injunction to

prevent Defendants from infringing upon its intellectual property




3
  As discussed in note 2, supra, DAG USA has also moved to compel
arbitration.   (Docs. 78, 109.)   As the parties have since agreed to
submit their claims to arbitration, this motion is moot.

                                      6



      Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 6 of 22
and engaging in anti-competitive activities.                (Doc. 2.)    Second,

it asks the court to enjoin Defendants from falsely advertising

that they have developed or obtained regulatory certification for

an   air-to-ground       wireless       communications      systems   and      from

promoting its associated products available for commercial sale.

(Doc.   67.)        SmartSky       requests   that   the   court   exercise    its

discretion to decide both motions.             (Docs. 134, 147.)      Defendants

oppose this request and argue that it would be more efficient to

have SmartSky’s motions for preliminary injunction determined by

the arbitral panel.         (Docs. 145, 146, 148.)

      The Fourth Circuit has held that a district court has the

authority      to   issue      a    preliminary      injunction    regarding    an

arbitrable dispute “to preserve the status quo pending arbitration

. . . if the enjoined conduct would render that process a ‘hollow

formality.’”        Merrill Lynch, Pierce, Fenner & Smith, Inc. v.

Bradley, 756 F.2d 1048, 1053 (4th Cir. 1985).                 “The arbitration

process would be a hollow formality where the arbitral award when

rendered could not return the parties substantially to the status

quo ante.”     Id. (internal quotation marks omitted).              Most circuit

courts of appeal apply a similar standard.              See, e.g., Am. Express

Fin. Advisors, Inc. v. Thorley, 147 F.3d 229, 231 (2d Cir. 1998);

Specialty Bakeries, Inc. v. Halrob, Inc., 129 F.3d 726, 727 (3d

Cir. 1997); IDS Life Ins. Co. v. SunAmerica, Inc., 103 F.3d 524,

527 (7th Cir. 1997); PMS Distrib. Co. v. Huber & Suhner, A.G., 863

                                          7



     Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 7 of 22
F.2d 639, 642 (9th Cir. 1988); Teradyne, Inc. v. Mostek Corp., 797

F.2d 43 (1st Cir. 1986); but see Peabody Coalsales Co. v. Tampa

Elec. Co., 36 F.3d 46, 48 (8th Cir. 1994) (generally, a district

court   should    not   issue      preliminary   injunctions     regarding    an

arbitrable dispute).         A preliminary injunction should be issued to

“preserve the status quo” where an injunction is necessary to

protect the integrity of the arbitration process. See Ortho Pharm.

Corp. v. Amgen, Inc., 882 F.2d 806, 813 (3d Cir. 1989) (cited

approvingly in Rum Creek Coal Sales, Inc. v. Caperton, 926 F.2d

353 (4th Cir. 1991), overruled on other grounds by Real Truth About

Obama, Inc. v. FEC, 575 F.3d 342, 346 (2009)).                As such, a court

may issue a preliminary injunction in an arbitrable dispute to

preserve the arbitration process, but not to supplant it.              See id.

at 814.      This aligns with the strong federal policy favoring

arbitration      in   that    it   allows   district   courts    to   issue   an

injunction    for     the    purpose   of   ensuring   that    arbitration    is

productive and meaningful.          See Bradley, 756 F.2d at 1054.

     In the instant case, the issuance of the requested preliminary

injunctions would not preserve the integrity of the arbitration

process.   Quite the contrary.         The facts and arguments underlying

SmartSky’s motions for preliminary injunction are largely the same

as those at issue in the parties’ arbitration proceedings.                    As

such, if the court were to issue a preliminary injunction on either

matter requested by SmartSky, the court would duplicate, if not

                                        8



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 8 of 22
essentially supplant, the role of the arbitrator.                In holding a

hearing on these motions, the court would have to analyze both the

specifics   of   SmartSky’s    claims     and   the   facts    underlying   the

parties’ dispute in order to make a determination regarding the

likelihood of success on the merits.            Were the court to issue an

injunction against Defendants, the court would make findings of

fact and conclusions of law to enjoin Defendants from producing,

advertising, and selling some of its products.                In so doing, the

court’s issuance of an injunction would interfere with the arbitral

panel’s ability to decide the merits of the case and may very well

undermine the arbitration process.

     Other courts faced with similar factual circumstances have

reached the same determination.           See, e.g., DXP Enters., Inc. v.

Goulds Pumps, Inc., No. CIV.A. H-14-1112, 2014 WL 5682465, at *7

(S.D.   Tex.   Nov.   4,   2014)   (declining    to   consider     plaintiffs’

arguments regarding preliminary injunctive relief where such an

injunction would moot the pending arbitration); Haide Grp., Inc.

v. Hyosung Corp., No. 10–02392, 2010 WL 4456928, at *3–4 (E.D. Pa.

Nov. 8, 2010) (the court “must be mindful not to supplant the role

of the arbitrator in determining whether injunctive relief is

appropriate”); H2O To Go, LLC v. Martinez, No. 05–21353, 2005 WL

2065220, at *4–5 (S.D. Fla. Aug. 22, 2005) (“[The] arbitration

clause alters the authority of the Court significantly in deciding

whether, and to what extent, a preliminary injunction should be

                                      9



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 9 of 22
entered.”); Baychar, Inc. v. Frisby Techs., No. 01-CV-28-B-S, 2001

WL 856626, at *9 (D. Me. July 26, 2001) (declining to issue a

preliminary injunction when doing so would require the court to

rule on the merits of the controversy and would “usurp the role of

the arbitrator”).       As the court’s consideration of SmartSky’s

motions for preliminary injunction would similarly undermine the

ongoing arbitration proceedings, and because the arbitral panel

will be reaching the merits of this dispute in mere weeks, the

court declines to hear and decide these motions.             Accordingly,

these motions will be denied without prejudice.

      B.   Disposition Pending Arbitration

      Defendants Wireless, L. Gross, and S. Gross have filed a

motion to stay proceedings pending arbitration (Doc. 144), while

Defendant DAG USA has filed a motion to dismiss the complaint in

light of the arbitration proceedings (Docs. 78, 109).             SmartSky

opposes dismissal of this action. 4      (Docs. 104, 134.)

      The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq.,

provides in pertinent part, “If any suit or proceeding be brought

in any of the courts of the United States upon any issue referable

to arbitration under an agreement in writing for such arbitration,

the court . . . shall on application of one of the parties stay


4
  SmartSky also opposes staying proceedings to the extent the court will
not consider its motions for preliminary injunction. (Doc. 147 at 1.)
For the reasons discussed, supra, the court will dismiss these motions
without prejudice.    Beyond that issue, SmartSky does not oppose the
motion to stay. (See id.)

                                    10



    Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 10 of 22
the trial of the action until such arbitration has been had in

accordance with the terms of the agreement.”          Id. § 3.     Circuit

courts are split as to whether courts retain discretion under this

provision to dismiss actions subject to arbitration.              Multiple

circuit courts have found that the FAA mandates that actions be

stayed pending arbitration.     See Quinn v. CGR, 828 F.2d 1463 (10th

Cir. 1987); Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699

(11th Cir. 1992); Tice v. Am. Airlines, Inc., 288 F.3d 313, 318

(7th Cir. 2002); Lloyd v. Hovensa, LCC, 369 F.3d 263, 269 (3d.

Cir. 2004); Katz v. Cellco P’ship, 794 F.3d 341, 345-46 (2d. Cir.

2015).   Other circuits have concluded that courts may dismiss

actions subject to arbitration if all issues are arbitrable.              See

Sparling v. Hoffman, 864 F.2d 635, 638 (9th Cir. 1988); Alford v.

Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992);

Bercovitch v. Baldwin Sch., Inc., 133 F.3d 141, 156 n.21 (1st Cir.

1998).   The Fourth Circuit has not definitively endorsed either

interpretation.   See Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355,

375-76 (4th Cir. 2012) (discussing, but declining to resolve,

conflicting   precedent    because      the   issue   was   not   squarely

presented); compare Hooters of Am., Inc. v. Phillips, 173 F.3d

933, 937 (4th Cir. 1999) (“When a valid agreement to arbitrate

exists between the parties and covers the matters in dispute, the

FAA commands the federal courts to stay any ongoing judicial

proceedings.”) with Choice Hotels Int’l, Inc. v. BSR Tropicana

                                   11



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 11 of 22
Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001) (“[D]ismissal

is a proper remedy when all the issues presented in a lawsuit are

arbitrable.”).

       Regardless of whether the court retains the discretion to

dismiss the present action, the court declines to do so.                    The

underlying policy of the FAA is “to move the parties to an

arbitrable dispute out of court and into arbitration as quickly

and easily as possible.”            Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 22 (1983).             In line with this policy

goal, while the FAA permits immediate interlocutory review of an

order denying a stay of proceedings, it expressly denies such

review of an interlocutory order granting a stay.                See 9 U.S.C.

§ 16(a)-(b).        Therefore, “[a] stay enables parties to proceed to

arbitration directly, unencumbered by the uncertainty and expense

of     additional     litigation,     and    generally    precludes   judicial

interference until there is a final award.”                Katz, 794 F.3d at

346.     Meanwhile, “[t]he dismissal of an arbitrable matter that

properly     should     have   been    stayed    effectively     converts   an

otherwise-unappealable interlocutory stay order into an appealable

final dismissal order.”        Id.

       Here, the purposes of the FAA are best served by granting a

stay pending the resolution of arbitration.              A stay of proceedings

will enable the parties to engage in arbitration without the

specter of additional judicial proceedings in the intervening

                                        12



     Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 12 of 22
period.       However, while these proceedings are stayed, the parties

will be ordered to report to the court every 90 days regarding the

status of the arbitration proceedings.

        C.     Motions to Seal

        The parties have filed multiple motions to seal that remain

pending.       (See Docs. 3, 21, 37, 48, 70, 92, 126.)                    Only one of

these       motions    is     relevant    to   the      matter   before    the    court:

SmartSky’s motion to seal its complaint, its memorandum in support

of    its    motion     for     preliminary       injunction,      and   the    exhibits

submitted therewith, including the Teaming Agreement (Doc. 3).

Defendants Wireless, L. Gross, and S. Gross oppose the motion.

(Doc. 24.)        SmartSky has also moved to redact transcripts of

certain testimony given before Judge Tilley on November 23, 2020

(Doc. 139), and December 7, 2020 (Doc. 140), which the court will

consider herein.            Defendants have filed no opposition to these

motions.

        When a party makes a request to seal judicial records, a

district       court     “must     comply      with      certain     substantive     and

procedural requirements.” Va. Dep't of State Police v. Wash. Post,

386 F.3d 567, 576 (4th Cir. 2004).                     Procedurally, the court must

(1)    give    the     public    notice     and    a    reasonable     opportunity    to

challenge       the    request     to    seal;     (2)     “consider     less    drastic

alternatives to sealing”; and (3) if it decides to seal, make

specific findings and state the reasons for its decision to seal

                                            13



      Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 13 of 22
over the alternatives.        Id.    “As to the substance, the district

court first must determine the source of the right of access with

respect to each document, because only then can it accurately weigh

the competing interests at stake.”            Id. (internal quotation marks

and alteration omitted).         “While the common law presumption in

favor of access attaches to all ‘judicial records and documents,’

the First Amendment guarantee of access has been extended only to

particular judicial records and documents,” such as materials

filed in connection with a summary judgment motion. Stone v. Univ.

of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988) (internal

citation omitted).

        SmartSky filed a motion to seal its unredacted complaint (Doc.

5),    its   unredacted    memorandum    in   support   of   its   motion    for

preliminary injunction (“the memorandum”) (Doc. 6), and certain

exhibits, including the Teaming Agreement (Doc. 5-1).               (Doc. 3.)

The parties’ briefing suggests that the common law right of access

applies to these documents.         (See Doc. 4 at 2 (applying common law

standard requiring “countervailing interests heavily outweigh the

public interest in access” articulated in Rushford v. The New

Yorker Mag., Inc., 846 F.2d 249, 253 (4th Cir. 1988)); Doc. 24 at

2 (same).)     As the documents at issue are those filed in connection

with SmartSky’s complaint (and, indeed, the complaint itself) and

its motion for preliminary injunction, the court agrees.             See also

P&L Dev. LLC v. Bionpharma Inc., No. 1:17CV1154, 2019 WL 2079830,

                                        14



      Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 14 of 22
at *2 (M.D.N.C. May 10, 2019) (“The common law right of access

applies to a complaint . . . and likely to documents attached to

a complaint.” (internal citations omitted)); Agro v. Makhteshim

Agan of N. Am., Inc., No. 1:10CV276, 2011 WL 13157168, at *3

(M.D.N.C. July 13, 2011) (“[T]here is no First Amendment right of

access   to    the    documents       regarding      Plaintiffs’        motion    for    a

preliminary injunction.”); Spence v. ITC Deltacom Commc'ns, Inc.,

No. 5:07-CV-15-BR, 2007 WL 9718658, at *1 (E.D.N.C. July 30, 2007)

(applying     common    law    right    of    access    to    sealing     portions      of

complaint where the complaint was not verified, portions sought to

be sealed were not necessary to an understanding of the claims,

and the court had not yet adjudicated any substantive rights);

Phillips v. Pitt Cty. Mem'l Hosp., Inc., No. 4:05-CV-97-F(3), 2005

WL 8159207, at *1 (E.D.N.C. Sept. 6, 2005) (applying common law

right of access to sealing complaint and attached exhibits).

     “The common law presumes a right to inspect and copy judicial

records and documents.” Stone, 855 F.2d at 180 (citation omitted).

“This    presumption      of    access,       however,       can   be    rebutted       if

countervailing interests heavily outweigh the public interest in

access.”       Rushford, 846 F.2d at 253.                “The party seeking to

overcome      the    presumption      bears    the     burden      of   showing     some

significant      interest      that    outweighs       the    presumption.”          Id.

(citation omitted).         The factors to be weighed in the common-law

balancing test include the following: “whether the records are

                                          15



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 15 of 22
sought for improper purposes, such as promoting public scandals or

unfairly   gaining    a   business   advantage;       whether   release     would

enhance the public’s understanding of an important historical

event; and whether the public has already had access to the

information contained in the records.”              In re Knight Publ’g Co.,

743 F.2d 231, 235 (4th Cir. 1984) (citation omitted); see also

Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 598 (1978)(noting

that public access may be inappropriate for “business information

that might harm a litigant's competitive standing”).                 This same

standard   has    been    applied   in    relation    to   motions   to   redact

transcripts.      See Lebron v. Rumsfeld, No. 2:07-CV-00410-RMG, 2011

WL 13196499, at *1 (D.S.C. Jan. 19, 2011); Bethesda Softworks, LLC

v. Interplay Entm't Corp., Civil Action No. DKC 09–2357, 2010 WL

3781660, at *9–10 (D. Md. Sept. 23, 2010).

     As    a     threshold   matter,          SmartSky’s   motions   meet     the

preliminary procedural requirements.             The motion to seal was filed

on September 10, 2020, and has been available for public viewing

since that time.      (See Doc. 3.)       Similarly, its motions to redact

certain transcripts were filed and have been available for public

viewing since January 12, 2021.           (See Docs. 139, 140.)       No third

parties have objected to these motions.               As such, the court may

consider whether any significant interest outweighs the public’s

right of access to these documents.

     SmartSky first argues that specific portions of the complaint

                                         16



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 16 of 22
and memorandum, as well as the Teaming Agreement, should be sealed

because    they      contain      information        subject      to    confidentiality

agreements between itself and Wireless.                         (Doc. 4 at 3-4.)       In

response, Wireless argues that confidentiality alone is not a

significant countervailing interest that outweighs the public’s

right of access.            (Doc. 24 at 2-3.)             The court agrees.         “Even

though the parties may treat information as confidential among

themselves, . . . the standards for maintaining such protection

change    once       that    information      is        filed    with    the   Court   in

litigation.”         P&L Dev., 2019 WL 2079830, at *8.                   Here, SmartSky

has failed to identify any reason, beyond its confidentiality

agreement with Wireless, as to why these portions of the record

should    be   sealed.           Further,    these      documents       contain   certain

information      that       is   key   for   the    public       to    understand   these

proceedings — in particular, the arbitration provision within the

Teaming Agreement.          (See Doc. 5-1 at 13-14, ¶ 14.05.)              Less drastic

alternatives short of sealing, such as filing a redacted copy of

the Teaming Agreement, are certainly available, particularly in

light    of    the    court’s      decision        to    defer    the    merits-related

injunctive relief issue to the arbitration panel. 5                            Without a

significant countervailing interest, and in light of Wireless’s




5
  Although SmartSky provided redacted versions of the complaint (Doc. 1)
and memorandum (Doc. 2-1), it has not provided a redacted version of the
Teaming Agreement.

                                             17



    Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 17 of 22
opposition and the availability of less drastic alternatives, the

court declines to seal these documents based solely upon SmartSky’s

claim of confidentiality.

        SmartSky also argues that specific portions of the complaint

and memorandum, as well as specified portions of the hearing

transcripts from November 23, 2020, and December 7, 2020, should

be sealed because they contain confidential business information,

including information about former vendors, current manufacturers,

and certain trade secrets.          (Doc. 4 at 4; Doc. 139; Doc. 140.)

Wireless argues that SmartSky has not adequately supported these

contentions such that sealing would be appropriate.             (Doc. 24 at

3.)     The court has reviewed the specified portions of the record

and is satisfied that these materials do contain confidential

business     information,    including     information   relevant   to   trade

secrets and business dealings with third parties not involved in

the present litigation.          This is a significant countervailing

interest.      Additionally, the information sought to be sealed is

not essential for the public’s understanding of these proceedings.

Both the complaint and memorandum are comprehensible, despite the

sealed portions (see Docs. 1, 2-1), and the portions of the

transcript sought to be redacted are not essential to understanding

the relevant testimony (see Docs. 103, 121).                Further, there

appears to be no less drastic measure available.               As such, the

court will grant SmartSky’s motion to seal the specified portions

                                      18



      Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 18 of 22
of the complaint and memorandum to the extent that request is based

on the protection of confidential business information (see Doc.

4 at 3-4), and grant its motion to redact specified portions of

the transcripts from the hearings on November 23, 2020 (Doc. 139

at 3), and December 7, 2020 (Doc. 140 at 3-4).           The portions of

the record to be sealed or redacted are as follows:

       •   The complaint (Doc. 5) shall be redacted and sealed at

           ¶¶ 53-54, 56, 64, 71-72, 83-84, 91, 93-94, 96, 117, 128,

           169, 182, and 273;

       •   The   memorandum   in   support   of   preliminary   injunction

           (Doc. 6) shall be redacted and sealed at pages 9–11;

       •   The transcript of proceedings on November 23, 2020 (Doc.

           103) shall be redacted and sealed at citations 46:10-

           11; 48:20-22; 57:6; 58:15-24; 61:10-65:13; 67:24-69:9;

           69:13, 19; 70:3-5; and 75:9-10;

       •   The transcript of proceedings on December 7, 2020 (Doc.

           121) shall be redacted and sealed at citations 47:22-

           23; 58:20-24; 59:1; 61:24-62:1; 68:2-3; 69:8-9; 80:3-

           15, 18-19; 87:2-24; 100:25; 101:2-4, 14-20; 102:7-8;

           118:18, 25; 119:2; 121:10-13; 123:12, 21-25; 125:14;

           126:24-129:24; 130:10-23; 131:13; 133:5, 11-17; 134:14-

           16, 22, 25; 138:18-140:15; and 149:14-15; and exhibits

           1-A, 77, 2, 24-26, 14-A, 53, and 62 submitted during



                                    19



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 19 of 22
            those proceedings will be sealed. 6

Because SmartSky’s redacted filings are not limited to these

redactions,    it   is    directed   to   file   redacted   versions   of   the

complaint and memorandum that align with this decision within ten

days.

        SmartSky seeks to seal five other documents submitted in

support of its complaint.        (See Doc. 4; see also Docs. 5-2–5-6.)

As the court did not rely on these documents in deciding the

present motions, and for the reasons discussed herein, SmartSky’s

motion to seal will be denied as moot to the extent it addresses

these documents.         SmartSky may withdraw these documents and file

redacted versions with the court.

        As to the remaining motions to seal (see Docs. 21, 37, 48,

70, 92, 126), the court declines to consider them.             The court did

not rely on these documents in relation to the present motions,

and the parties have agreed to submit their dispute to arbitration.

These motions are therefore moot.           The parties will be given ten

days to withdraw these documents and their pending motions to seal.

See United States v. Dunlap, 458 F. Supp. 3d 368, 372 (M.D.N.C.

2020) (permitting party to withdraw sealed documents and refile

with redactions).         If not withdrawn in that time, the documents




6
  Exhibit 2 is sealed only to the extent it does not include the Teaming
Agreement. For the reasons discussed, supra, the court declines to seal
the Teaming Agreement.

                                      20



    Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 20 of 22
will be unsealed.

        D.     Other Pending Motions

     In light of the parties’ agreement to submit the entirety of

their merits dispute to the arbitral panel for resolution, the

remaining      pending   motions    are    now   moot.    (See   Docs.   15,   17

(requests for oral argument); Doc. 68 (motion for sanctions); Doc.

125 (request for status conference); Doc. 142 (motion to order the

parties to mediation).)         These motions will not be considered at

this time, and proceedings will be stayed pending arbitration.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that:

     1.        The   motions   of   SmartSky     for   preliminary   injunctive

relief (Docs. 2, 67) are DENIED WITHOUT PREJUDICE;

     2.        The motion of Defendants Wireless, L. Gross, and S. Gross

to stay proceedings pending arbitration (Doc. 144) is GRANTED and

these proceedings will be STAYED pending arbitration;

     3.        The motion of Defendant DAG USA to dismiss is DENIED,

and the motion to compel arbitration (Docs. 78, 109) is DENIED AS

MOOT;

     4.        The motion of SmartSky to seal certain portions of its

complaint and memorandum in support of its motion for preliminary

injunction (Doc. 3) is GRANTED to the extent that the documents

reveal       confidential   business      information    as   claimed,   but   is

                                          21



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 21 of 22
otherwise DENIED, and SmartSky should file redacted versions of

these documents for public view in accordance with this decision;

     5.   The motions of SmartSky to redact certain transcripts of

proceedings that occurred on November 23, 2020 (Doc. 139) and

December 7, 2020 (Doc. 140) are GRANTED; and

     6.   All other pending motions to seal (Docs. 21, 37, 48, 70,

92, 126) are DENIED.      The parties shall have ten days from the

date of this order to withdraw these documents and their pending

motions to seal, or they will be unsealed.

     IT IS FURTHER ORDERED that while these proceedings are stayed,

the parties are to report jointly to this court the status of the

arbitration proceedings every 90 days.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

March 11, 2021




                                   22



   Case 1:20-cv-00834-TDS-LPA Document 149 Filed 03/11/21 Page 22 of 22
